Case 1:19-mj-00443-MSN Document 12 Filed 10/22/19 Page 1 of 31 PageID# 29


                                                                                       CLOSED
                       U.S. District Court
            Eastern District of Virginia − (Alexandria)
 CRIMINAL DOCKET FOR CASE #: 1:19−mj−00443−MSN All Defendants

Case title: USA v. Parnas et al                          Date Filed: 10/10/2019
                                                         Date Terminated: 10/18/2019

Assigned to: Magistrate Judge Michael S.
Nachmanoff

Defendant (1)
Lev Parnas                                 represented by Edward B. MacMahon
TERMINATED: 10/18/2019                                    Law Offices of Edward B MacMahon Jr.
                                                          P.O. Box 25
                                                          107 East Washington Street
                                                          Middleburg, VA 20118
                                                          540−687−3902
                                                          Fax: 540−687−6366
                                                          Email: ebmjr@macmahon−law.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Pending Counts                                           Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                        Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                               Disposition
None

Assigned to: Magistrate Judge Michael S.
Nachmanoff

Defendant (2)


                                                                                       USCA4 1
Case 1:19-mj-00443-MSN Document 12 Filed 10/22/19 Page 2 of 31 PageID# 30


Igor Fruman
TERMINATED: 10/18/2019

Pending Counts                                            Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                         Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                Disposition
None



Plaintiff
USA                                              represented by Katherine Elise Rumbaugh
                                                                United States Attorney's Office
                                                                (Alexandria)
                                                                2100 Jamieson Avenue
                                                                Alexandria, VA 22314
                                                                **NA**
                                                                703−299−3700
                                                                Email: katherine.rumbaugh@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: US Attorney

 Date Filed      #   Page Docket Text
 10/10/2019                Arrest of Lev Parnas, Igor Fruman in Eastern District of Virginia for the
                           Southern District of New York. (cmar, ) (Entered: 10/11/2019)
 10/10/2019      1      4 Arrest Warrant Returned Executed on 10/09/19 in case as to Lev Parnas. (cmar,
                          ) (Entered: 10/11/2019)
 10/10/2019      2      5 Arrest Warrant Returned Executed on 10/09/19 in case as to Igor Fruman.
                          (cmar, ) (Entered: 10/11/2019)
 10/10/2019      3      6 Minute Entry for proceedings held before Magistrate Judge Michael S.
                          Nachmanoff:Initial Appearance in Rule 5(c)(3) Proceedings as to Lev Parnas,
                          Igor Fruman held on 10/10/2019. US appeared through: Nicholas Rose and
                          Katherine Rumbaugh. Defendants appeared w/counsel: Thomas Zehnle and

                                                                                                       USCA4 2
Case 1:19-mj-00443-MSN Document 12 Filed 10/22/19 Page 3 of 31 PageID# 31



                       Kevin Downing (PHV as to this hearing). Counsel permitted to appear on behalf
                       of both defendants and conflict as to counsel waived by defendants. Defendants
                       informed of rights, charges and penalties. Identity hearing waived. Govt is not
                       seeking detention. Joint recommendation as to conditions of release adopted.
                       Defendants placed on one million dollar secured property bonds with conditions.
                       Defendants remanded to the custody of the USMS until all conditions are met.
                       (Tape #FTR.)(cmar, ) (Entered: 10/11/2019)
 10/10/2019    4    7 WAIVER of Identity Hearing by Lev Parnas (cmar, ) (Entered: 10/11/2019)
 10/10/2019    5    8 WAIVER of Identity Hearing by Igor Fruman (cmar, ) (Entered: 10/11/2019)
 10/10/2019    6    9 ORDER Setting Conditions of Release. Signed by Magistrate Judge Michael S.
                      Nachmanoff on 10/10/19. (cmar, ) (Entered: 10/11/2019)
 10/10/2019    7   12 ORDER Setting Conditions of Release. Signed by Magistrate Judge Michael S.
                      Nachmanoff on 10/10/19. (cmar, ) (Entered: 10/11/2019)
 10/16/2019    8   15 Secured Property Bond Bond Entered with Conditions as to Igor Fruman (lcre, )
                      (Entered: 10/16/2019)
 10/18/2019    9   20 NOTICE OF ATTORNEY APPEARANCE: Edward B. MacMahon appearing
                      for Lev Parnas (MacMahon, Edward) (Entered: 10/18/2019)
 10/18/2019   10   21 Minute Entry for proceedings held before Magistrate Judge Theresa Carroll
                      Buchanan: USA appeared through K. Rumbaugh. Deft's counsel E. McMahon
                      present on behalf of deft; Deft's appearance orally waived per counsel. Bond
                      Hearing as to Lev Parnas held on 10/18/2019. Consent Amended Order Setting
                      Conditions of Release filed and GRANTED in open court (SEE ORDER FOR
                      COMPLETE DETAILS). Deft remanded to the custody of the USMS to be
                      released once ALL conditions are met. (Tape #FTR.)(tfitz, ) (Entered:
                      10/18/2019)
 10/18/2019   11   22 Bond Entered as to Lev Parnas in amount of $ 200,000.00, Receipt #
                      14683081436. (Attachments: # 1 Receipt)(lcre, ) (Entered: 10/21/2019)




                                                                                              USCA4 3
         Case
          Case1:19-mj-00443-MSN
                1:19-mj-00443-MSNDocument
                                  Document121 Filed
                                              Filed10/22/19
                                                    10/10/19 Page
                                                             Page41of
                                                                    of31
                                                                       1 PageID#
                                                                         PageID 132



Mod AO 442 (09/H) Arrest Waiiani       AUSA Name & Tcino: Rebekah Donaleski and Nicolas Roos, 212-637-2423/2421


                                         United States District Cour
                                                                  for the
                                                                                                              1 - 1- 1
                                                   Southern District of New York
                                                                                                                         S12019
                      United Slates of America
                                 V.
                                                                                                          CaiRK,U.8.DISTRICT COURT
                                                                                                          '^fll^AMDRIA.VIRGINIA
                           LEV PARNAS                                       Case No. ^ ®


                                                                                                                ^25
                             Defendant


                                                      ARREST WAR1U.NT

To;       Any authorized law enforcement officer

          VOU AHE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        LEV PARNAS                                                                                          .
who is accused ofan offense or violation based on tlie following document filed with the court:

Sf Indictment              □ Superseding Indictment        □ Information      □ Superseding Information                □ Complaint
□ Probation Violation Petition              □ Supervised Release Violation Petition    3 Violation Notice              □ Order of the Court

This offense is briefly de.scribed as follows:
  Title 18. United States Code. Sections 371. 1001(a)(2), 1519, and 2 and Title 52, United States Code, Sections 30121,
  30122 and 30109(d)(1)(A) & (D)).




Date:           10/09/2019



City and state:         _New York, New York                                            y        J.
                                                                                           !'rotted name and title


                                                                 Return

          This warrant was received on (date)      ! '^/      j { , and the person was arre^ed on (date)                             ^
ai (city and stale)             lie j ^ \J A

Date:
                                                                                       KrresW^fficer's sinnature



                                                                                           I'ro/tcted name and title




                                                                                                                                   USCA4 4
          Case
           Case1:19-mj-00443-MSN
                 1:19-mj-00443-MSNDocument
                                   Document122 Filed
                                               Filed10/22/19
                                                     10/10/19 Page
                                                              Page51of
                                                                     of31
                                                                        1 PageID#
                                                                          PageID 233



  Mod AO 4.12 (09/1}) Aficsi Wairini AUSA Name & [elno: Rebekah Donaleski and Nicolas Roos. 212-637-2423/2421

                                         United States Distrjct Cour i H
                                                                        'y                                                         L   l"nl
                                                                       b
                                                                    for tlic

                                                    Southern District of New York
                                                                                                       f                      lom             U
                                                                                                         6.
                      United States of America

                          IGOR FRUMAN
                                                                               Case No.   19Cr.




                             Defendant



                                                        ARREST WARRANT
 To:        Any authorized law enforcement officer

            YOU ARE COMMA.NDED to arrest and bring before a United Stales magistrate judge without unnecessary delay
(nmne ofperson to be arrested)      IGOR FRUMAN
 who is accused ofan offeii-se or violation based on tJie following document filed with the court:
     Indiclnieru           □ Superseding Indictment          □ Information       □ Superseding Information d Complaint
n Probation Violation Petition               □ Supervised Relea.se Violation Petition      □ Violation Notice O Order of the Court
This offense is briefly described as follows:

   30^22 andloi09(d)0                                                      ^                                          Sections 30121.


Date:           ^10/09/2019 _
                                                                                           Jxsiiing o^cr 1
City and state:        Now York, New York                                                                    -        ^
                                                                                          y .S.M.4 ONA V WANG
                                                                                             Pr.rted name and tiiie


                                                                  Return

           Phis warrant wa.s received ontdine)                           and the person was arrested on (date)            /            // 7
           dstate)
at (city and stale)      /J w ( /        V                                       -                                            '■

Date; _ I         J         ^
                                                                                                             Signature


                                                                                   j eA/"              f.
                                                                                            frinted name and title




                                                                                                                                       USCA4 5
           Case
            Case1:19-mj-00443-MSN
                  1:19-mj-00443-MSNDocument
                                    Document
                                 UNITED     123 DISTRICT
                                        STATES   Filed
                                                 Filed10/22/19
                                                       10/10/19
                                                          COURT Page
                                                                Page61of
                                                                       of31
                                                                          1 PageID#
                                                                            PageID 334
                                  EASTERN DISTRICT OF VIRGINIA
                                        ALEXANDRIA DIVISION                    \*
 UNITED STATES                                     JUDGE: MICIiAEI^NACHMANQEF
                                                   CASE NO.:         (VN.
                                                   I-DEARING:
                                                   DATE:
                                                   TIME:
 L£V                                               REPORTER: FTROOLD SYSTEM
 DEFENDANT(S)                                      CLERK: CHRISTINA MARQUEZ

                       TE
 COUNSEL FOR UNITED STAT
 COUNSEL FOR DEFENDANT  fTKn>fv\<;g< Ag)noi\p.-^V
 INTERPRETER                                LANGUAGE:
^j>^Tl5EFT. APPEARED( )THROUGH COUNSEL( )FAILED TO APPEAR                           ISSUE


><[^LE 5 ADVISEMENT                               ( )DEFT. ADMITS( )DENIES VIOLATION
M )COURT TO APPOINT COUNSEL                       ( )COURT FINDS DEFT. IN VIOLATION
( )DEFT. TO RETAIN COUNSEL                        ( )DEFT CONTINUED ON PROBATION
( )CONTACT PREVIOUS COUNSEL & REAPPOINT
( )PRELIMINARY EXAMINATION WAIVED
 ( )COURT FINDS PROBABLE CAUSE
 ><irtjbvT NOT SEEKING DETENTION
      )U.S. REQUESTS DETENTION( )GRANTED( )DENIED
 ( )DEFT PLACED ON PR BOND WITH CONDITIONS        ( )DEFT CONTINUED ON BOND
^>ii;^y>,^^MANDED
 CONDITIONS OF RELEASE:
 ($        )UNSECURED($           )SECURED( )PTS( )3"^ PARTY( )TRAVEL RESTRICTED
 ( )APPROVED RESIDENCE( )SATT( )PAY COSTS( )ELECTRONIC MONITORING
 { )MENTAL HEALTH TEST/TREAT( )ROL( )NOT DRIVE( )FIREARM( )PASSPORT
 { )AVOID CONTACT( )ALCOHOL & DRUG USE( )EMPLOYMENT

 MINUTES:


 ( )GOVT ADDUCED EVIDENCE & RESTS{ )EXHIBITS:.

 ( )DEFT ADDUCED EVIDENCE & RESTS( )EXHIBITS:

                        peroA\-^.cl -Vo                          rxr l^^r^


                    ^^\ \.j>A\ N x"d
                     vTifV^                                        r orvi\Mor\'S^
                                                                   ^
                                                                       p\aaL^ on
          (
 ( )GOV T.(    JDEFT.{ )JOINT MOTION TO CONTINUE( _)GRANTED( ).DE5Hro                ^
              Dog. mM\on oa^or secLxeM
  NEXT APPEARANCE
                                                                                     AM OR PM
                                                        PBV( )SRV( )VCR( )R5
 ( )DH( )P1I( )STATUS! )TRIAL( )JlllRY{ )PLEA { )SENT( )PB\


  {
          ■"'rem'r|™&*4rDr*.l tDidrhais,
 ( )ARRAIGN

      ) MA I' TER COlmNUED FOR FUR [1-0-R PROCEF.DINGS BEFORE THE GRAND JURY

  (   ) RELl-ASE ORDER GIVI^N TO USMS
                                                                                    USCA4 6
           Case
            Case1:19-mj-00443-MSN
                  1:19-mj-00443-MSNDocument
                                    Document124 Filed
                                                Filed10/22/19
                                                      10/10/19 Page
                                                               Page71of
                                                                      of31
                                                                         1 PageID#
                                                                           PageID 435

AO 4(ifiA(Kcv. 12/09) Waiver of Rule 5 & 5.1 Hearing.s(Complaint or Indictment)

                                       United States District Cou
                                                                         for the

                                                           Eastern District of Virginia
                                                                                                             (a£n
                                                                                                                         DI^ICT COURT .tf
                  Uniteti States of America
                                 V.                                                Case No. \
                 L^v            P<\VV\<^'S                                         Charging District's Case No.               -
                             Defendant


                                                  WAIVER OF RULE 5 & 5.1 HEARINGS
                                                            (Complaint or Indictment)                                         Q
           I understand that I have been charged in another district, the(name ofother court) _J-€ *0
           I have been informed of the charges and of my rights to:                                                                         —
          (1)         retain counsel or request the assignment of counsel if I am unable to retain counsel,
          (2)         an identity hearing to determine whether 1 am the person named in the charges;
          (3)         production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either,
           (4)        a preliminary hearing within 14 days of my first appearance if I am in custody and 21 days otherwise
                      uidess 1 am indicted — to determine whether there is probable cause to believe that an ortense has
                      been committed;

           (5)        a hearing on any motion by the government for detention;
           (6)        request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.
            I agree to waive my right(s) to;
                       an identity hearing and production of the warrant.
            □          a preliminary hearing.
            □          a detention hearing.
            g          an identity hearing, production of the warrant, and any preliminary or detention hearing to which 1 may
                       be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
                       by that court.

            I consent to the issuance of an order requiring my appearance in the..wosecuting district where the charges are
  pending against me.


  Date:
                          7^                                                                   efendant 's signature




                                                                                       '^natu/^ofde/e*(Mtf^attorn/y


                                                                                       Printed name of defendant's attorney




                                                                                                                                    USCA4 7
           Case
            Case1:19-mj-00443-MSN
                  1:19-mj-00443-MSNDocument
                                    Document125 Filed
                                                Filed10/22/19
                                                      10/10/19 Page
                                                               Page81of
                                                                      of31
                                                                         1 PageID#
                                                                           PageID 536

AO 466A(Rev. 12/09) Waiver of Rule .S & 5.1 Heating."!(Complaini or Indictmenl)

                                       UNITED States District Coi
                                                                         for the

                                                           Eastern District of Virginia

                  United Slates of America
                                 V.
                                                                                   Case No.



      1                                                                            Charging District's Case No.
          ^                  Defendant

                                                  WAIVER OF RULE 5 & 5.1 HEARINGS
                                                            (Complaint or Indictment)                Sou"VKpm
           1 understand that I have been charged in another district, the (name ofother court)

          [ have been informed of the charges and of my rights to;
          (1)         retain counsel or request the assignment of counsel if I am unable to retain counsel,
          (2)         an identity hearing to determine whether I am the person named in the charges;
           (3)        production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
           (4)        a preliminary hearing within 14 days of my first appearance if 1 am in custody and 21 days otherwise
                                                                                                                   : has   —
                      unless 1 am indicted — to determine whether there is probable cause to believe that an offense 1
                      been committed;

           (5)        a hearing on any motion by the government for detention,
           (6)        request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.
            I agree to waive my right(s) to:
                       an identity hearing and production of the warrant,
            □          a preliminary hearing,
            □          a detention hearing.

            □          an identity hearing, production of the warrant, and any preliminary or detention hearing to which 1 may
                       be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
                        by that court.

            I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
  pending against me.


  Date:       io/to/^8q                                                                        defendant's sij   mri




                                                                                        SignatureVfaefen^nt s attorney


                                                                                                    ofdefendati/ 's attorney
                                                                                       Printed name ofdefendatv




                                                                                                                               USCA4 8
             Case
              Case1:19-mj-00443-MSN
                    1:19-mj-00443-MSNDocument
                                      Document126 Filed
                                                  Filed10/22/19
                                                        10/10/19 Page
                                                                 Page91of
                                                                        of31
                                                                           3 PageID#
                                                                             PageID 637
^AO 199A (Rev. 6/97) Order Setting Conditions of Release                                                                Page 1         Pages




                                                                                                              '■ II     L
                                     United States District Coui                                                 OCTIo
                                                Eastern           District of          Virginia               O^I^P-ti-mSTRICTCniiRr ^
                                                                                                                ALEXAWOBIA, ViHBlUlf

                   United States of America
                                                                        ORDER SETTING CONDITIONS
                                                                                       OF RELEASE
                                V.


 1                                                                Case Number:

                           Defendant


 FT IS ORDERED that the release of the defendant is subject to the following conditions:
                                                                                                  0
           (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

           (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
                address and telephone number.

          (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as
                directed. The
                airected.     def^dant shall
                          Ihe defendant shall appear
                                              appeauUat {if blank,   to be notified)               United States District Court

                                                             on


                     yjLtiOVOrV-                                                          '   Date and Time                      •



                                       Release on Personal Recognizance or Unsecured Bond
 IT IS FURTHER ORDERED that the defendant be released provided that:

        ) (4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
 (      ) (5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
                                                                                                          dollars ($_                    .)
                in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                  DISTRIBUTION:       COURT      DEFENDANT   PRETRIAL       SERVICES      U.S. ATTORNEY       U.S. MARSHAL




                                                                                                                                 USCA4 9
Case
  Case
     1:19-mj-00443-MSN
        1:19-mj-00443-MSNDocument
                           Document
                                  126 Filed
                                       Filed10/22/19
                                             10/10/19 Page
                                                       Page10
                                                            2 of 31
                                                                 3 PageID
                                                                    PageID#738




                                                                         USCA4 10
Case
  Case
     1:19-mj-00443-MSN
        1:19-mj-00443-MSNDocument
                           Document
                                  126 Filed
                                       Filed10/22/19
                                             10/10/19 Page
                                                       Page11
                                                            3 of 31
                                                                 3 PageID
                                                                    PageID#839




                                                                         USCA4 11
             Case
               Case
                  1:19-mj-00443-MSN
                     1:19-mj-00443-MSNDocument
                                        Document
                                               127 Filed
                                                    Filed10/22/19
                                                          10/10/19 Page
                                                                    Page12
                                                                         1 of 31
                                                                              3 PageID
                                                                                 PageID#940
'^AO I99A (Rev. 6/97) Order Setting Conditions of Release                                                              Page 1          Pages




                                      United States District Couk
                                                 Eastern          District of         Virginia

                                                                                                             cu^^v'J.uisraiCT  COURT
                                                                                                               ^1-BWIDRIA. WRBIMia
                    United States of Ameiica
                                                                       ORDER SETTING CONDITIONS
                                                                                      OF RELEASE
                                 V.


                                                                  Case Number:

            ^               Defendant                                                            O
 IT IS ORDERED that the release of the defendant is subject to the following conditions:

          (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

          (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
                 address and telephone number.

          (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as
                 directed. The defendant shall appear at (if blank, to he notified)              United States District Court




                                                                                            Date and Time




                                        Release on Personal Recognizance or Unsecured Bond

 IT IS FURTHER ORDERED that the defendant he released provided that:

(^)(4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
(       )(5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
                                                                                                         dollars ($_                    J
                in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                   DISTRIHUTION:       COURT      DIT-ENDANT   PRETRIAL    SERVICES      U.S. ATTORNEY      tJ.S. MARSHAL




                                                                                                                            USCA4 12
Case
 Case1:19-mj-00443-MSN
       1:19-mj-00443-MSNDocument
                         Document127 Filed
                                     Filed10/22/19
                                           10/10/19 Page
                                                    Page13
                                                         2 of
                                                           of331PageID
                                                                PageID#1041




                                                                       USCA4 13
Case
 Case1:19-mj-00443-MSN
       1:19-mj-00443-MSNDocument
                         Document127 Filed
                                     Filed10/22/19
                                           10/10/19 Page
                                                    Page14
                                                         3 of
                                                           of331PageID
                                                                PageID#1142




                                                                       USCA4 14
            Case
             Case1:19-mj-00443-MSN
                   1:19-mj-00443-MSNDocument
                                     Document128 Filed
                                                 Filed10/22/19
                                                       10/16/19 Page
                                                                Page15
                                                                     1 of
                                                                       of531PageID
                                                                            PageID#1243
^AO 199A (Rev, 6/97) Order Selling Conditions of Reiense                                                              Page 1 olV     y Pages




                                     United States District Cour                                              "LtS. '' i
                                                                                                                      |7
                                                 Eastern         District of          Virginia
                                                                                                            1 CiJ^U.8.DISTRICT COURT
                                                                                                                 ALB^DRIA.VIBGIMtA
                   United States of America
                                                                      ORDER SETTING CONDITIONS
                                                                                      OF RELEASE
                                V.

                                                                  Case Number:


                            Defendant


 IT IS ORDERED that the release of the defendant is subject to the following conditions:

           (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

           (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
                 address and telephone number.

           (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                 directed. The defendant shall appear at (if blank, to be notified)               United States District Court



                                                  Or~kl_                                    Da.c and Time
                                        Release on Personal Recognizance or Unsecured Bond

 IT IS fTJRTHER ORDERED that the defendant be released provided that:

(^ )(4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
(       )(5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of

                                                                                                          dollars ($                     J
                in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                   DISTRIBUTION:       COURT      DEFENDANT   PRETRIAL     SERVICES      US. ATTORNEY        U.S. MARSHAL




                                                                                                                            USCA4 15
Case
 Case1:19-mj-00443-MSN
       1:19-mj-00443-MSNDocument
                         Document128 Filed
                                     Filed10/22/19
                                           10/16/19 Page
                                                    Page16
                                                         2 of
                                                           of531PageID
                                                                PageID#1344




                                                                       USCA4 16
Case
 Case1:19-mj-00443-MSN
       1:19-mj-00443-MSNDocument
                         Document128 Filed
                                     Filed10/22/19
                                           10/16/19 Page
                                                    Page17
                                                         3 of
                                                           of531PageID
                                                                PageID#1445




                                                                       USCA4 17
Case
 Case1:19-mj-00443-MSN
       1:19-mj-00443-MSNDocument
                         Document128 Filed
                                     Filed10/22/19
                                           10/16/19 Page
                                                    Page18
                                                         4 of
                                                           of531PageID
                                                                PageID#1546




                                                                       USCA4 18
Case
 Case1:19-mj-00443-MSN
       1:19-mj-00443-MSNDocument
                         Document128 Filed
                                     Filed10/22/19
                                           10/16/19 Page
                                                    Page19
                                                         5 of
                                                           of531PageID
                                                                PageID#1647




                                                                       USCA4 19
Case
 Case1:19-mj-00443-MSN
       1:19-mj-00443-MSNDocument
                         Document129 Filed
                                     Filed10/22/19
                                           10/18/19 Page
                                                    Page20
                                                         1 of
                                                           of131PageID
                                                                PageID#1748




                                                                      USCA4 20
             Case
              Case1:19-mj-00443-MSN
                   1:19-mj-00443-MSN Document
                                      Document12
                                               10 Filed
                                                   Filed10/22/19
                                                         10/18/19 Page
                                 UNtTED ST AXES DtSTRJCT COUK
                                                                   Page21
                                                                        1 of 31
                                                                             1 PageID
                                                                                PageID#18
                                                                                        49
                                    eastern district of vxrgenia
                                           AJLEKANDRIA DtVIStON

                                                        MAGISTRATE JUDGE: THERESA CARRROLE BUCHANAN


    UNITED STATES OF AMERICA
                                                         HEARING: ficTvi tWWf^SE //
                -VS-
                                                         DATE: .                              TIME: <9'00p.     on


                                                             TYPE: FTR RECORDER            DEPUTY Cl ERIC- T FITZGERALD




COUNSEL FOR THE UNITED STATES^

COUNSEL FOR THE DEFENDANT;
                                                               E ■ OnolTlAhco
                                                                   LANGUAGE:
NTERPRETER:                    ^


      )DEFENDANT APPEARED: (           )WITH COUNSEL              (       )WITHOUT COUNSEL
      )DEFT. INFORMED OF RIGHTS, CHARGES,PENALTIES and/or VIOLATIONS
      )COURTTO APPOINT COUNSEL                                    (        1       TO RETAIN COUNSEL
       )GVT. CALL WITNESS 8c ADDUCES EVIDENCE

       )EXHBIT If                     ADMITTED
       )PROBABLE CAUSE: FOUND(         )/NOT FOUND( )
       )PRELIMINARY HEARING WAIVED

       )MATTER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY
       ) DEFT. ADMITS VIOOXTION(        )DFT. DENIES VIOLATION (               )COURT FINDS OFT. IN VIOUTION
                                                                                  <LcunSe.\. Qj
                                                                                                    l/v ofune<t.>+-
                                                                                        V-M.                  .
                   ccnrMrr (^
       1 APPROVED RESIDENCE         ISATTf
                                    )SAi i t       } PAY COSTS(        ) EILCTRONIC
                                                                       ,                MONlLORlNGJ(      )MENTAL HEALTH
TEST/TREAT(         } ROL(   ) NOT DRIVE(          ) EIREARM(         ) PASSPORT ( )AVOID CONTACT
{      ) ALCOHOL & DRUG USE(        ) EMPLOYMENT
 (^ ^
    X )^ OEEENDANT REMANDED
                    ..
                            TO THE CUSTODY  OE THE U 5 MARSHAIsiok^^MJ^^^
                                     Y-nMnirinM«; OF PROI^AITON
          DCFENDANr CONTINUED ON SAME CONOITIONS OF PROBAIION
                                                   at                      Rcturc
 next COUKI AIH^LARANCE:                                                                               SRV
                                       TRIAI.  (   ) IURY(     ) PU A (    1 SijN I (    ) f'1.3V
 /   i ni l f \ pn ( 1 s r atus I




                                                                                                               USCA4 21
             Case
              Case1:19-mj-00443-MSN
                   1:19-mj-00443-MSN Document
                                      Document12
                                               11 Filed
                                                   Filed10/22/19
                                                         10/18/19 Page
                                                                   Page22
                                                                        1 of 31
                                                                             9 PageID
                                                                                PageID#19
                                                                                        50
^AO I99A (Rev. 6/97) Order Setiiti" Conditions of Release                                                                   Page I 0    Pages




                                      United States District Coui
                                                 Eastern            District of         Virginia         ^ afflK,U,S. DISraiCTCOUBT
                                                                                                                  ALEXiWDftw vtHKiwiA


                    United States of America
                                                                        ORDER SETTING CONDITIONS
                                                                                        OF RELEASE
                                 V.



 1                                                                  Case Number:
                                                                              |
                            Defendant


 IT IS ORDERED that the release of the defendant is subject to the following conditions:

           (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

           (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
                  address and telephone number.

           (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                  directed. The defendant shall appear at (if blank, to be notified)               United States District Court
              \     4w-CaurthounQ Sq.. AIlajiuJuj'.-VA         on

                      CLtvoVOi-V-                                                             Dale and Time




                                         Release on Personal Recognizance or Unsecured Bond

 IT IS FURTHER ORDERED that the defendant be released provided that:

(^ )(4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
 (       )(5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
                                                                                                              dollars ($_                 )
                  in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                    DISTRIBUTION:       COURT      DEFENDANT    PRETRIAL     SERVICES       U.S. ATTORNEY       U.S. MARSHAL




                                                                                                                                 USCA4 22
Case
 Case1:19-mj-00443-MSN
      1:19-mj-00443-MSN Document
                         Document12
                                  11 Filed
                                      Filed10/22/19
                                            10/18/19 Page
                                                      Page23
                                                           2 of 31
                                                                9 PageID
                                                                   PageID#20
                                                                           51




                                                                         USCA4 23
Case
 Case1:19-mj-00443-MSN
      1:19-mj-00443-MSN Document
                         Document12
                                  11 Filed
                                      Filed10/22/19
                                            10/18/19 Page
                                                      Page24
                                                           3 of 31
                                                                9 PageID
                                                                   PageID#21
                                                                           52




                                                                        USCA4 24
Case
 Case1:19-mj-00443-MSN
      1:19-mj-00443-MSN Document
                         Document12
                                  11 Filed
                                      Filed10/22/19
                                            10/18/19 Page
                                                      Page25
                                                           4 of 31
                                                                9 PageID
                                                                   PageID#22
                                                                           53




                                                                         USCA4 25
Case
 Case1:19-mj-00443-MSN
      1:19-mj-00443-MSN Document
                         Document12
                                  11 Filed
                                      Filed10/22/19
                                            10/18/19 Page
                                                      Page26
                                                           5 of 31
                                                                9 PageID
                                                                   PageID#23
                                                                           54




                                                                         USCA4 26
Case
 Case1:19-mj-00443-MSN
      1:19-mj-00443-MSN Document
                         Document12
                                  11 Filed
                                      Filed10/22/19
                                            10/18/19 Page
                                                      Page27
                                                           6 of 31
                                                                9 PageID
                                                                   PageID#24
                                                                           55




                                                                         USCA4 27
Case
 Case1:19-mj-00443-MSN
      1:19-mj-00443-MSN Document
                         Document12
                                  11 Filed
                                      Filed10/22/19
                                            10/18/19 Page
                                                      Page28
                                                           7 of 31
                                                                9 PageID
                                                                   PageID#25
                                                                           56




                                                                        USCA4 28
Case
 Case1:19-mj-00443-MSN
      1:19-mj-00443-MSN Document
                         Document12
                                  11 Filed
                                      Filed10/22/19
                                            10/18/19 Page
                                                      Page29
                                                           8 of 31
                                                                9 PageID
                                                                   PageID#26
                                                                           57




                                                                        USCA4 29
Case
 Case1:19-mj-00443-MSN
      1:19-mj-00443-MSN Document
                         Document12
                                  11 Filed
                                      Filed10/22/19
                                            10/18/19 Page
                                                      Page30
                                                           9 of 31
                                                                9 PageID
                                                                   PageID#27
                                                                           58




                                                                        USCA4 30
MSN
MSN Document
    Document 12
             11-1Filed
                    Filed
                        10/22/19
                          10/18/19Page
                                    Pa
